 

 

EXHIBIT 10.2

 

Amendments to Catalyst Enterprises, Inc.

2005 Stock Option Plan

 

a.

The Plan name is hereby changed to the “LeCroy Corporation (Catalyst) 2005 Stock
Option Plan.”

 

b.

Each of the following definitions appearing in Section 2 is hereby amended to
read in its entirety as follows:

 

“(c)

‘Committee’ shall mean the Compensation Committee of the Board.”

 

“(e)

‘Company’ shall mean LeCroy Corporation, a Delaware corporation.”

“(t)            ‘Plan’ shall mean this LeCroy Corporation (Catalyst) 2005 Stock
Option Plan as set forth in this document and as the same may be amended from
time to time.”

 

c.

The first paragraph of Section 3 is hereby amended in its entirety as follows:

 

“3.                 Stock Subject to the Plan. Subject to the provisions of
Section 11 of the Plan, the maximum aggregate number of Shares which may be
optioned and sold under the Plan is 136,826. The Shares may be authorized but
unissued or reacquired shares of Common Stock. If an Option expires or becomes
unexercisable for any reason without having been exercised in full, the Shares
which were subject to the Option but as to which the Option was not exercised
shall become available for other Option grants under the Plan, unless the Plan
shall have been terminated.”

d.

Sections 4(a) through 4(c) are hereby amended in their entirety as follows:

“(a)       Procedure. The Plan shall be administered by the Committee, provided,
that the Board by resolution duly adopted may at any time or from time to time
determine to assume any or all of the functions of the Committee under the Plan,
and during the period of effectiveness of any such resolution, references herein
to the "Committee" shall mean the Board acting in such capacity.

 

(b)

Intentionally deleted.

 

(c)

Intentionally deleted.”

 

e.

Section 4(e) is hereby amended by adding after the phrase "In addition to its
other powers," the phrase: "subject to compliance with Section 409A of the Code
and any Treasury Regulations promulgated thereunder ("409A")." Section 4(e)
shall be amended further by adding the following sentence immediately after the
first sentence of the Section: "The Board's discretion is subject to compliance
with Section 409A, so that if any transaction described in (i), (ii) or (iii)
shall occur, the Board (or the Committee)

 

 


--------------------------------------------------------------------------------



 

shall have the power to accelerate unvested Options if and only if such
applicable transaction is a "Change of Control Event" as defined in Section
409A."

 

f.

Section 5(a) is hereby amended by adding the following sentence to the end
thereof:

 

“No Incentive Options shall be granted hereunder after the assumption of this
Plan by the Company pursuant to the Agreement and Plan of Merger by and among
the Company, 2006 Franklin Congress Corporation, Catalyst Enterprises, Inc. and
Nader Salehomoum, dated as of September 29, 2006, unless the Plan shall
thereafter have been approved by the stockholders of the Company in a manner and
at a time satisfying Section 422 of the Code.”

 

g.

Section 8(a) shall be amended by deleting reference to Incentive Stock Options
and Non-Statutory Stock Options as well as reference to an 85% of fair market
value. As a result, the first portion of the first sentence prior to "provided
that" shall be replaced in its entirety with the following: "Except as provided
in subsections (b) and (c) below, the exercise price for the Shares to be issued
pursuant to any Option shall be such price as is determined by the Committee,
which shall in no event be less than the fair market value of such Shares on the
date the Option is granted;”

 

h.

Section 16, requiring the separate delivery of financial statements to Optionees
under the Plan, is hereby stricken.

 

 

 

 

 

 

 

 

 